                     IN THE UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

  IN RE:                                           )
                                                   )
  ROLTA AMERICAS, LLC,                             ) CASE NO. 20-82286-11
  EIN: xx-xxx5625                                  ) CHAPTER 11
                                                   )
       Debtor.                                     )

             MOTION FOR AUTHORIZATION TO USE CASH COLLATERAL

        COMES NOW Rolta Americas, LLC, as debtor-in-possession in the above-styled Chapter

 11 case ("Debtor"), and requests this Court for authorization to use cash collateral. In support of

 this Motion, Debtor states as follows:

                                  JURISDICTION AND VENUE

        1.       This Court has jurisdiction over this Chapter 11 case under 28 U.S.C. §§ 157 and

 1334. This is a core proceeding under 28 U.S.C. § 157(b). Venue is proper in this district under

 28 U.S.C. §§ 1408 and 1409.

        2.       The statutory bases for the relief this Motion seeks are Bankruptcy Code §§ 105(a),

 363(b), and 507(a)(4) and (5) and Bankruptcy Rules 6003 and 6004.

                                          BACKGROUND

        3.       Rolta Americas, LLC., is a domestic corporation with a mailing address of 5865

 Northpoint Parkway, Alpharetta, Georgia 30022.

        4.       Debtor is engaged in the business of rendering engineering software services; to

 provide general services with respect to data processing and conversion, including but not limited

 to, systems design and programing, programmer training, systems engineering, installation

 management, and consulting services; buying, selling, exchanging, leasing, marketing and

 distributing computer products of all types and descriptions and other related property; to patent,

                                                  1



Case 20-82286-CRJ11         Doc 7    Filed 10/29/20 Entered 10/29/20 17:58:55            Desc Main
                                    Document     Page 1 of 16
 copyright and otherwise protect any intellectual property rights acquired by the corporation; and

 to acquire and dispose of real or personal property necessary or incidental to the conduct of its

 business operations.

        5.      On October 29, 2020 (the "Petition Date"), Debtor filed a voluntary petition in this

 Court under Chapter 11 of the United States Code, 11 U.S.C. § 101 et seq. (the "Bankruptcy

 Code"). A Trustee has not been appointed and Debtor continues to operate its business as a debtor-

 in-possession pursuant to §§ 1107 and 1108 of the Bankruptcy Code.

        6.      No official committees have been appointed in this case. No party has requested

 the appointment of a trustee or an examiner.

        7.      Debtor plans to continue to operate its business and manage its business as a debtor

 in possession under §§ 1107(a) and 1108 of the Bankruptcy Code. Through the filing of this

 Chapter 11 petition, Debtor seeks to accomplish a successful reorganization of its business, which

 will allow Debtor post-confirmation to continue to operate its business.

                                         RELIEF REQUESTED

        8.      The only potential lien holder is the Plaintiff Judgement Creditor Pala Assets

 Holdings LTD et al. v. Rolta, LLC et al., Index No. 652798/2018, in the Supreme Court of the

 State of New York, County of New York dated August 24, 2020, and filed with the Clerk of Court

 September 2, 2020 . A copy of this Judgement is Attached hereto as Exhibit “A.”

        9.      A Turnover Order was entered for the Plaintiff Judgement Creditor on October 20,

 2020. A copy of this Order is attached hereto as Exhibit ”B.”

        10.     Debtor contends both the Judgement and the Turnover Order are stayed by 11

 U.S.C. § 362 and are due to be avoided as preferential transfers under 11 U.S.C. § 547.



                                                 2



Case 20-82286-CRJ11         Doc 7    Filed 10/29/20 Entered 10/29/20 17:58:55              Desc Main
                                    Document     Page 2 of 16
        11.     The accounts receivable and cash constitute “cash collateral” within the meaning

 of § 363(a) of the Bankruptcy Code.

        12.     No other creditor holds a lien on cash collateral.

        13.     Pursuant to § 363(c)(2)(B) of the Bankruptcy Code, Debtor seeks authorization

 from this Court, after notice and hearing, to use the cash collateral.

        14.     Debtor’s only source of cash for the continued operation of its business is operating

 revenue, which is cash collateral. Debtor has an immediate need for authority to continue to use

 the cash collateral in its ongoing business operations. If Debtor is not permitted to use the cash

 collateral, it will have to shut down its business, thus hindering any prospects of future

 reorganization.

        15.     A thirteen-week rolling budget, which is attached as “Exhibit C,” indicates that the

 Debtor anticipates being profitable and protecting the cash collateral position.

        WHEREFORE, the Debtor respectively requests this Court to enter an Order permitting

 use of cash collateral upon the terms and conditions stated herein, including the granting of a

 replacement lien, and to grant such other and further relief as this Court deems just and proper.

        Respectfully submitted October 29, 2020.

                                                               /s/ Stuart M. Maples
                                                               STUART M. MAPLES
                                                               (ABS-1974-S69S)

 MAPLES LAW FIRM, PC
 200 Clinton Avenue West, Suite 1000
 Huntsville, Alabama 35801
 Tel: (256) 489-9779
 Fax: (256) 489-9720
 smaples@mapleslawfirmpc.com




                                                   3



Case 20-82286-CRJ11          Doc 7    Filed 10/29/20 Entered 10/29/20 17:58:55            Desc Main
                                     Document     Page 3 of 16
                                  CERTIFICATE OF SERVICE

        I do hereby certify that on October 29, 2020, a copy of the foregoing document was
 served on the following by Electronic Case Filing a copy of the same.

 Richard Blythe
 P. O. Box 3045
 Decatur, AL 35602
 Bankruptcy Administrator

 20 Largest Unsecured Creditors

 All parties requesting notice




                                                    /s/ Stuart M. Maples
                                                    STUART M. MAPLES




                                               4



Case 20-82286-CRJ11         Doc 7    Filed 10/29/20 Entered 10/29/20 17:58:55         Desc Main
                                    Document     Page 4 of 16
                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 350                                                  RECEIVED NYSCEF: 09/02/2020




       Case 20-82286-CRJ11   Doc 7    Filed 10/29/20 Entered 10/29/20 17:58:55   Desc Main
                                     Document1 ofPage
                                                   9  5 of 16
                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 350                                                  RECEIVED NYSCEF: 09/02/2020




       Case 20-82286-CRJ11   Doc 7    Filed 10/29/20 Entered 10/29/20 17:58:55   Desc Main
                                     Document2 ofPage
                                                   9  6 of 16
                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 350                                                  RECEIVED NYSCEF: 09/02/2020




       Case 20-82286-CRJ11   Doc 7    Filed 10/29/20 Entered 10/29/20 17:58:55   Desc Main
                                     Document3 ofPage
                                                   9  7 of 16
                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 350                                                  RECEIVED NYSCEF: 09/02/2020




       Case 20-82286-CRJ11   Doc 7    Filed 10/29/20 Entered 10/29/20 17:58:55   Desc Main
                                     Document4 ofPage
                                                   9  8 of 16
                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 350                                                  RECEIVED NYSCEF: 09/02/2020




       Case 20-82286-CRJ11   Doc 7    Filed 10/29/20 Entered 10/29/20 17:58:55   Desc Main
                                     Document5 ofPage
                                                   9  9 of 16
                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 350                                                RECEIVED NYSCEF: 09/02/2020




       Case 20-82286-CRJ11   Doc 7 Filed 10/29/20 Entered 10/29/20 17:58:55   Desc Main
                                  Document 6 of 9 10 of 16
                                              Page
                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 350                                                RECEIVED NYSCEF: 09/02/2020




       Case 20-82286-CRJ11   Doc 7 Filed 10/29/20 Entered 10/29/20 17:58:55   Desc Main
                                  Document 7 of 9 11 of 16
                                              Page
                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 350                                                RECEIVED NYSCEF: 09/02/2020




       Case 20-82286-CRJ11   Doc 7 Filed 10/29/20 Entered 10/29/20 17:58:55   Desc Main
                                  Document 8 of 9 12 of 16
                                              Page
                                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 350                                                  RECEIVED NYSCEF: 09/02/2020




        Case 20-82286-CRJ11   Doc 7 Filed 10/29/20 Entered 10/29/20 17:58:55   Desc Main
                                   Document 9 of 9 13 of 16
                                               Page
                                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 389                                                  RECEIVED NYSCEF: 10/22/2020
                                         EXHIBIT B




        Case 20-82286-CRJ11   Doc 7 Filed 10/29/20 Entered 10/29/20 17:58:55   Desc Main
                                   Document 1 of 2 14 of 16
                                               Page
                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 389                                                 RECEIVED NYSCEF: 10/22/2020
                                         EXHIBIT B




        Case 20-82286-CRJ11   Doc 7 Filed 10/29/20 Entered 10/29/20 17:58:55   Desc Main
                                   Document 2 of 2 15 of 16
                                               Page
                                         CashFlow Projection

                                                                         1            2            3            4             5             6             7             8              9            10            11            12            13
                                                                  Forecast     Forecast     Forecast     Forecast      Forecast      Forecast      Forecast      Forecast      Forecast      Forecast      Forecast      Forecast      Forecast        Total
                                                                  01-Nov-20    08-Nov-20    15-Nov-20    22-Nov-20     01-Dec-20     08-Dec-20     15-Dec-20     22-Dec-20     01-Jan-21     08-Jan-21     15-Jan-21     22-Jan-21     01-Feb-21     31-Oct-20
                                                                  07-Nov-20    14-Nov-20    21-Nov-20    30-Nov-20     07-Dec-20     14-Dec-20     21-Dec-20     31-Dec-20     07-Jan-21     14-Jan-21     21-Jan-21     31-Jan-21     07-Feb-21     07-Feb-21
                                         Opening Balance                 -       155,554       197,929      207,296       106,734       171,333       167,827       189,477        89,477       154,076       149,736       160,086        60,086           -
                                         Funds from Interco
                                         Advizex                    134,000          -            -             -         67,000            -            -              -          67,000           -             -             -          67,000       335,000
                                         RCL                            -            -            -             -            -              -            -              -             -             -             -             -             -             -
                                         RIL                            -            -            -             -            -              -            -              -             -             -             -             -             -             -
                                         Collections                    -            -            -             -            -              -            -              -             -             -             -             -             -             -
                                         Ace Pros                       -         10,500          -             -            -              -          5,250            -             -             -           5,250           -             -          21,000
                                         FTC                            -            -         10,000           -            -              -            -              -             -             -             -             -             -          10,000




                       Case 20-82286-CRJ11
                                         CPS                         12,850       13,913          -             -            -              -         11,000            -             -             -           7,500           -             -          45,263
                                         Gwinnett                    13,001       15,000          -             -            -              -            -              -             -             -             -             -             -          28,001
                                         SAP America                    -          7,800          -             -            -              -          7,800            -             -             -             -             -             -          15,600
                                         SWA                          1,500          -            -             -            -              -            -              -             -             -             -             -             -           1,500
                                         Advizex - SAP NS2              -            -            -             -         24,000            -            -              -          24,000           -             -             -          24,000        72,000
                                         TSSU/Other IP/Others             49       2,400          -             -            -              -            -              -             -             -             -             -             -           2,449

                                         Total Inflows              161,400       49,613       10,000           -         91,000            -         24,050            -          91,000           -          12,750           -          91,000       530,813
                                         Payments
                                         Payroll                        -            -            -        (100,000)          -             -             -        (100,000)          -             -             -        (100,000)          -        (300,000)
                                         Vendor Payments             (2,607)      (5,130)        (633)         (563)      (23,356)       (1,399)          -             -         (23,356)       (1,233)          -             -          (3,989)      (62,265)




     Document
                                         Subtractors Payments           -            -            -             -             -             -          (2,400)          -             -             -          (2,400)          -             -          (4,800)
                                         Group Insurance             (2,989)         -            -             -          (3,045)          -             -             -          (3,045)          -             -             -          (3,045)      (12,124)
                                         Employee Expenses             (250)         -            -             -             -             -             -             -             -             -             -             -             -            (250)
                                         Taxes                          -         (2,107)         -             -             -          (2,107)          -             -             -          (3,107)          -             -          (1,607)       (8,928)
                                                                                                                                                                                                                                                                   EXHIBIT C




                                         Total Outflows              (5,847)      (7,237)        (633)     (100,563)      (26,401)       (3,506)       (2,400)     (100,000)      (26,401)       (4,340)       (2,400)     (100,000)       (8,641)     (388,368)
                                         Less Interco Payments                                                                                                                                      -             -             -             -
                                         RPL - Pay                      -            -             -            -             -             -             -             -             -             -             -             -             -             -
                                         RCL - Pay                      -            -             -            -             -             -             -             -             -             -             -             -             -             -
                                         Advizex - Pay                  -            -             -            -             -             -             -             -             -             -             -             -             -             -




                 Page 16 of 16
                                         Corporate Payments             -            -             -            -             -             -             -             -             -             -             -             -             -             -

                                         Total Interco Payments         -            -             -            -             -             -             -             -             -                                                                     -

                                         Net Closing Balance        155,554      197,929      207,296      106,734       171,333       167,827       189,477        89,477       154,076       149,736       160,086         60,086      142,445       142,445




Doc 7 Filed 10/29/20 Entered 10/29/20 17:58:55
                       Desc Main
